DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 24, each recites the limitation "battery pack" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the first axis" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8, 14 and 15 are finally rejected under 35 U.S.C. 103 as being unpatentable over Pozgay et al. (7,962,585 “Pozgay”) in view of Koehler (3,650,336).

    PNG
    media_image1.png
    319
    534
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    445
    330
    media_image2.png
    Greyscale
 Pozgay meets all of the limitations of claim 1 and 13, i.e., a powered ratcheting wrench comprising a main housing 102 defining a grip portion midportion; a motor 232 having a motor drive shaft not numbered, e.g., Fig. 24 rotatable about a first axis along the housing; a drive assembly Fig. 5 coupled to the motor drive shaft and driven by the motor, and an output assembly within head portion 104 coupled to the drive assembly, wherein the output assembly an output member 126/130 which receives torque from the drive assembly, causing the output member to rotate about a second axis that is perpendicular to the first axis; and a head housing 136 coupled to the main housing and supporting at least a portion of the drive assembly Fig. 3, wherein the head housing is composed of an aluminum alloy 12:12-14 meeting the narrative/functional language of resulting in a center of gravity of the wrench to be proximal to the grip portion (claim1) or that is enveloped by the hand of a user when being grasped by a user (claim 13), except for ratcheting mechanism.
 Koehler teaches powered tool with ratcheting mechanism 130 that receives torque form a drive along with an output member 193 and further disclosing the placing the CG of the tool closer to its grip 38, 04:9-12. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the head housing of Pozgay with the ratchet mechanism and CG closer to the grip as taught by Koehler to provide it with a ratcheting function and to make it easier to handle.
Regarding claims 2 and 14, PA (prior art, Pozgay modified by Koehler) meets the limitations, i.e., the powered ratcheting wrench of claim 1, wherein the head housing is composed of an A380 aluminum alloy 12:14.
Regarding claims 3 and 15, PA meets the limitations, i.e., the powered ratcheting wrench of claim 1, wherein the head housing 136 (104) defines a first end upper end Fig. 1 of the wrench and the main housing 102 defines an opposite, second end lower end of the wrench, wherein the wrench further includes a battery pack 106 selectively coupled to the main housing at the second end lower end, Fig. 1 for providing power to the motor when activated.
Regarding claim 8, PA meets the limitations, i.e., the powered ratcheting wrench of claim 1, wherein the motor drive shaft is rotatable about a first axis parallel to the housing axis, Fig. 3, and wherein the axis about which the output member 126 is rotated is a second axis that is perpendicular to the first axis Fig. 3.
Regarding claims 21 and 23, PA meets the limitations, i.e., the powered ratcheting wrench of claim 1, wherein the head housing defined by forward section of the body encases a planetary geartrain Fig. 10, a crankshaft 200, and a majority of the motor Fig. 1.  Note that limitations from specification are not read into the claims, e.g., a “crank shaft” lacking any recitation is considered met by gearbox shaft 200.
Regarding claims 22 and 24, as best understood, PA meets the limitations, i.e., the powered ratcheting wrench of claim 8, further comprising a paddle 110 to selectively activate the motor, except for a paddle disposed rearwardly of the center of gravity relative to the first axis when the battery pack is coupled to the main housing.  It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to arrange the paddle rearward of the center of gravity for a more comfortable handling, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
	
Claims 1-8 and 10-24 are finally rejected under 35 U.S.C. 103 as being unpatentable over Zhao (11,338,413) in view of Siciliano (11,260,209) and Pozgay.
Zhao meets all of the limitations of claims 1 and 13, i.e., a powered ratcheting wrench comprising a main housing 2 defining a grip portion about 16; a motor 16 having a motor drive shaft 92 rotatable about a first axis M, Fig. 4; a drive assembly 24 coupled to the motor drive shaft Fig. 4 and driven 
    PNG
    media_image3.png
    443
    753
    media_image3.png
    Greyscale
by the motor, and an output assembly 32 coupled to the drive assembly, wherein the output assembly includes an output member 34 that receives torque from the drive assembly, causing the output member to rotate about a second axis O that is perpendicular to the first axis Fig. 4; and a head housing 42, Fig. 2 coupled to the main housing and supporting at least a portion of the drive assembly Fig. 4, Fig. 4, except for the head housing to be composed of an aluminum alloy and with a center of gravity proximate the grip or of the 
    PNG
    media_image4.png
    165
    502
    media_image4.png
    Greyscale
wrench that is enveloped by the hand of a user when being grasped by a user.

    PNG
    media_image5.png
    470
    188
    media_image5.png
    Greyscale
 Siciliano teaches an in-line elongated powered micro needling machine apparatus, wherein materials may be selected to optimize axial weight distribution, for example by selecting denser material for the grip to counter-balance the weight of the motor, battery or other components opposite the needle/function end as to achieve an optimal center of gravity or center of mass 09:5-18. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the head housing of Zhao by choosing materials to optimize the weight distribution as taught by Siciliano for better balance and ease of use.
 Pozgay teaches powered wrench having a head housing made out of an aluminum alloy 12:12-14. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the head housing of Zhao and Siciliano with the aluminum alloy as taught by Pozgay to protect element housed within so as to be capable of receiving intentional or accidental impact forces transmitting to the main frame and to further optimize the weight distribution. 
Regarding claims 2 and 14, PA (prior art, Zhao modified by Siciliano and Pozgay) meets the limitations, i.e., the powered ratcheting wrench of claim 1, wherein the head housing is composed of an A380 aluminum alloy 12:14 Pozgay.
Regarding claims 3 and 15, PA meets the limitations, i.e., the powered ratcheting wrench of claim 1, wherein the head housing 32 defines a first end RT end Fig. 3 of the wrench and the main housing 2/18,24 defines an opposite, second end LF end of the wrench, wherein the wrench further includes a battery pack 10 selectively coupled to the main housing at the second end LF end, Fig. 3 for providing power to the motor when activated.
Regarding claims 4-7 and 16-19, PA meets the limitations, i.e., the powered ratcheting wrench of claim 3 and claim 13, except for disclosing the distance of the center of gravity from the first end to the main housing. However, this distance depends on the sizes of the sections of the housing. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., size the head housing to result for a center of gravity that is 175mm from the first end in adapting the tool for a comfortable grip for applications requiring longer reach; or to size it to be at 107 mm to provide a comfortable grip for a more compact tool, since to manipulate the center of gravity for to provide a comfortable grip for the operator requires routine experimentations with predictable results and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, PA meets the limitations, i.e., the powered ratcheting wrench of claim 1, wherein the motor drive shaft is rotatable about a first axis parallel to the housing axis, Fig. 3, and wherein the axis about which the output member 34 is rotated is a second axis that is perpendicular to the first axis Fig. 3.
Regarding claims 9-12 and 14, PA meets the limitations, i.e., the powered ratcheting wrench of claim 1, wherein the output assembly includes a ratchet mechanism 30, of which the output member 34 is a component, operated by the drive assembly Fig. 7; the powered ratcheting wrench of claim 9, wherein the ratchet mechanism includes a yoke 26, and wherein the drive assembly includes a crankshaft 22 for providing an oscillating input to the yoke for intermittently rotating the output member in a first rotational direction about the axis; the powered ratcheting wrench of claim 10, wherein the ratchet mechanism is adjustable via switch 130 for intermittently rotating the output member in a second rotational direction about the axis in response to the oscillating input provided to the yoke; the powered ratcheting wrench of claim 10, wherein the output member is rotationally locked by the yoke adjustable pins 140 when the motor is deactivated and when the power tool is manually rotated about the axis.
Regarding claim 20, PA meets the limitations, i.e., the powered ratcheting wrench of claim 13, wherein the output assembly 32 includes a ratchet mechanism 30, of which the output member is a component Fig. 7, operated by the drive assembly, wherein the ratchet mechanism includes a yoke 26, wherein the drive assembly includes a crankshaft 22 for providing an oscillating input to the yoke for intermittently rotating the output member in a first rotational direction about the axis, wherein the ratchet mechanism is adjustable via switch 130 for intermittently rotating the output member in a second rotational direction about the axis in response to the oscillating input provided to the yoke, and wherein the output member is rotationally locked via pins 140 by the yoke when the motor is deactivated and when the power tool is manually rotated about the axis.
Regarding claims 21 and 22, PA meets the limitations, i.e., the powered ratcheting wrench of claim 1, wherein the head housing 20, 22, 18 encases a planetary geartrain 102, a crankshaft 22, Fig. 8, and a majority of the motor Fig. 3.  
Regarding claims 22 and 24, as best understood, PA meets the limitations, i.e., the powered ratcheting wrench of claim 8, further comprising a paddle 68 to selectively activate the motor, disposed rearwardly of the center of gravity M relative to the first axis Figs. 3, 4 when the battery pack is coupled to the main housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. 
With regards to the obviousness rejection over the combination of Zhao and Pozgay, Applicant argues that Pozgay fails to teach a center of gravity to be proximal to the grip. Although Zhao discloses placing the battery such that a center of gravity is close to the machining M axis for better weight distribution, Siciliano is utilized to provide teaching for keeping the CG close to the grip for better balance and handling. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., more proximate to the grip than…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Habermehl CG close to handle and Goodhue et al. center of gravity close to wrist are cited to show related inventions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
June 17, 2022						Primary Examiner, Art Unit 3723